Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, the claims 12 and 22 directed to practical application of improving turbomachine testing under prong 2 analysis. The claims 12 and 22 comprises the performance of measuring a thrust of the turbomachine by a measuring bench. Thus claims 12 and 22 are deemed patent eligible under 35 USC 101.  Claims 13-21 are dependent claims of claim 12 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   
 Dependent claims 13-21 are eligible under 101. 

Allowable Subject Matter

Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:


The closest prior arts disclose:
Simpson (Pat.4537066) Col. 1, lines 21-35, where” thrust correction by testing a representative engine on both indoor and outdoor test beds, thereby cross-calibrating the test beds and enabling the derivation of a thrust correction factor which can be applied to correct the indoor test results for all other engines of the same standard”. Col. 4, lines 23-30, where “the engine is being tested in the test cell, its thrust as measured on the thrust balance is different from the true thrust which would be obtained if the engine were being tested out-of-doors”.

Roy (U.S.Pub.2016/0202131) disclose Abstract: “Embodiments of the invention relate to a thrust stand and a method of measuring thrust; A logarithmic decrement method can be used to calibrate the thrust stand”.

Brault (Pat.5170662) disclose measuring a thrust margin of a turbomachine; the measured thrust being determined on a measuring bench, which comprises at least one bench equipment and on which the turbomachine (col. 5, lines 5-19, where the turbojet engine 5 on the movable frame 3, an adaptor 6 is first fixed on the jet engine... test this particular engine on a test bed housing a thrust balance capable of receiving any other type of engine of different thrust and size... the method of mounting the turbojet engine 5 under the suspension mast of the aircraft in which it is intended to be used, thus making it possible to carry out realistic measurements on the engine under test);

Le Gonidec (U.S.Pub.2016/0281642) disclose (para [0044], where the delta X represents the difference between each sample value X in this moving window of n samples relative to the mean of these n most recently sampled values Xk-n+i), which is calculated for at least one determined time interval of the thrust margin (para [0043], where sampling of the operating parameters X takes place at regular intervals over time).

In Claim 12, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:

“a time evolution of the thrust margin [based on the thrust margin data which is determined as a function of a specified thrust and a measured thrust] by at least one linear or affine function, which is calculated by at least one calculator for at least one determined time interval of the thrust margin, calculating by the at least one calculator at least one bias of the bench equipment relative to the at least one linear or affine function having been calculated,
correcting by the at least one calculator the thrust margin by subtracting from it at least one bias of the bench equipment in at least one determined time interval”.

Similar limitations comprising the claim 22.

In Claim 22, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:

“model a time evolution of the thrust margin by at least one linear or affine function, which is calculated for at least one determined time interval of the thrust margin,
calculate at least one bias of the bench equipment relative to the at least one linear or affine function having been calculated,
correct the thrust margin by subtracting from it the at least one bias of the bench equipment in the at least one determined time interval."

Claims 2-21 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone
number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857